DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2020 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao et al (2019/0355723).										Re claim 15, Miao teaches a semiconductor device (Fig. 9) comprising:	.
Re claim 16, Miao teaches the semiconductor device of claim 15, wherein the first semiconductor material is silicon (Si) [68] and the first area is an n-type device area ([68], Fig. 9), and the second semiconductor material is silicon germanium (SiGe) [68] and the second area is a p-type device area ([68], Fig. 9).
Re claim 17, Miao teaches the semiconductor device of claim 15, further comprising: 												a first source/drain (S/D) feature (26) contacting sidewalls of the first semiconductor layers (16NS); and 							
Re claim 18, Miao teaches the semiconductor device of claim 15, further comprising: 												first inner spacers (24) vertically between the adjacent first semiconductor layers (16NS); and 											second inner spacers (30) vertically between the adjacent second semiconductor layers (18NS).
Re claim 19, Miao teaches the semiconductor device of claim 15, wherein each of the first metal gate structures (36, 40) includes a first gate dielectric layer (36) wrapping around the first semiconductor layers and a first gate electrode over the first gate dielectric layer [64-67]; and										each of the second metal gate structures (38, 42) includes a second gate dielectric layer (38) wrapping around the second semiconductor layers and a second gate electrode over the second gate dielectric layer [64-67]. 
Re claim 20, Miao teaches the semiconductor device of claim 15, further comprising gate spacers (22S1, 22S2) over the first semiconductor layers (16NS) and over the second semiconductor layers (18NS).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Reznicek et al. (2019/0221638) in view of Miao et al. (2019/0355723).				Re claim 1, Reznicek teaches a method of forming a semiconductor device (Figs. 1-10), comprising: 											forming a first semiconductor layer (10C) including a first semiconductor material [27] in a first area of a substrate (10); 									alternately depositing second semiconductor layers (12L) and third semiconductor layers (14L) over the first semiconductor layer (10C) and over the substrate (10) to form a semiconductor layer stack (Fig. 1) including the first semiconductor layer (10C), the second semiconductor layers (12L), and the third semiconductor layers (14L), wherein the second semiconductor layers (12L) include a second semiconductor material [26], the third semiconductor layers include the first semiconductor material [27], the second semiconductor material is different from the first semiconductor material [26-27], and						planarizing a top surface of the semiconductor layer stack [62]; and 				patterning the semiconductor layer stack ([34-45], Figs. 2-4) to form a first semiconductor structure (15) in the first area (left side) and a second semiconductor structure (15) in the second area (right side).
Reznicek does not explicitly teach wherein a bottom surface of one of the second semiconductor layers contacts the first semiconductor layer in the first area and contacts the substrate in a second area of the substrate.					Miao teaches a method of forming a semiconductor device (Figs. 1-9) wherein a 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Reznicek as taught by Miao since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 6, Reznicek in view of Miao teaches the method of claim 1, further comprising: 												forming a first source/drain (S/D) trench ([37-40], Reznicek) in the first area (left side); and 												epitaxially growing a first S/D feature (26) including a third semiconductor material in the first area [57].										Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reznicek et al. (2019/0221638) in view of the following reasons.		
Re claim 9, Reznicek teaches a method of forming a semiconductor device (Figs. 1-10), comprising: 											forming a first semiconductor layer (10C) including a first semiconductor material [27] in a first area of a substrate (10); 									alternately depositing one or more second semiconductor layers (12L) including a second semiconductor material [26-27] and one or more third semiconductor layers 
Reznicek does not explicitly teach wherein forming a dummy spacer between the first area and a second area of the substrate. 		
However, Applicant has not shown wherein forming a dummy spacer between the first area and a second area of the substrate has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art. 								Therefore, it would have been obvious to form a dummy space so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.										Re claim 13, Reznicek teaches the method of claim 9.
2 or SnO2.
However, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to use SiO2 or SnO2 in a dummy spacer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.	
Allowable Subject Matter
Claims 2-5, 7-8, 10-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 2, Reznicek in view of Miao teaches the method of claim 1, wherein the semiconductor layer stack (15, Reznicek) comprises a boundary portion (CS, Fig. 3) between the first area (left side) and the second area (right side), 					yet remains explicitly silent to wherein the second semiconductor layers and the third semiconductor layers are formed to have steps in the boundary portion.
Re claim 3, Reznicek in view of Miao teaches the method of claim 1, further comprising:											forming a buffer layer (30, Reznicek) over the semiconductor layer stack (50) before the planarizing of the top surface of the semiconductor layer stack [62], 			yet remains explicitly silent to wherein the buffer layer includes the first semiconductor material, and the planarizing of the top surface of the semiconductor layer stack includes planarizing a top surface of the buffer layer.
Claims 4-5 are objected to for at least depending from objected claim 3.
Re claim 7, Reznicek in view of Miao teaches the method of claim 6, further comprising: 												forming a second S/D trench in the second area (right side, Reznicek),			yet remains explicitly silent to epitaxially growing a second S/D feature including a fourth semiconductor material in the second area, wherein the fourth semiconductor material is different from the third semiconductor material.
Claim 8 is objected to for at least depending from objected claim 7.
Re claim 10, Reznicek teaches the method of claim 9, 				yet remains explicitly silent to wherein forming the dummy spacer includes:		depositing a dummy spacer layer over the substrate and the first semiconductor layer; and anisotropically etching the dummy spacer layer to form the dummy spacer.
Claims 11-12 are objected to for at least depending from objected claim 10.
Re claim 14, Reznicek teaches the method of claim 9, further comprising depositing a buffer layer (30), 									yet remains explicitly silent to including the first semiconductor material over the first semiconductor layer stack and the second semiconductor layer stack before planarizing the top surface of the first semiconductor layer stack and the top surface of the second semiconductor layer stack.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.			
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        1/18/22